In an action, inter alia, to equitably estop *835the defendant from enforcing her right to collect the sum of $35,000 as her equitable distribution from the plaintiff pursuant to the parties’ stipulation of settlement in a related matrimonial action, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Blydenburgh, J.), dated April 22, 2008.
Ordered that the appeal is dismissed, with costs.
“An appellant who perfects an appeal by using the appendix method must file an appendix that contains all the relevant portions of the record in order to enable the court to render an informed decision on the merits of the appeal” (NYCTL 1998-1 Trust v Shahipour, 29 AD3d 965 [2006]). Here, the appellant failed to provide this Court with an appendix containing copies of the motion papers, affidavits, and exhibits which are necessary to review the order appealed from. Accordingly, the appeal must be dismissed for failure to perfect the same in accordance with the CPLR and the rules of this Court (see CPLR 5528 [a]; 22 NYCRR 670.10-b [c]). Fisher, J.P., Covello, Angiolillo and Roman, JJ., concur.